Exhibit 10.3

 

GUESS?, INC.

 


2002 EMPLOYEE STOCK PURCHASE PLAN


 

(Amended and Restated Effective March 4, 2009)

 

1.             Purpose.  The Company maintains the Guess?, Inc. 2002 Employee
Stock Purchase Plan, which was approved by the Company’s stockholders on May 13,
2002, amended as of December 17, 2007 and amended and restated effective as of
March 4, 2009.  The purpose of the Plan is to provide employees of the Company
with an opportunity to purchase Common Stock of the Corporation through
accumulated payroll deductions.  It is the intention of the Company to have the
Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Internal Revenue Code of 1986, as amended.  The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

 

2.             Definitions.

 

(a)           “Board” shall mean the Board of Directors of the Corporation.

 

(b)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c)           “Commission” shall mean the Securities and Exchange Commission.

 

(d)           “Committee” shall mean the Committee appointed by the Board to
administer the Plan pursuant to Section 14.

 

(e)           “Common Stock” shall mean the Common Stock of the Corporation.

 

(f)            “Company” shall mean the Corporation and any of its Designated
Subsidiaries.

 

(g)           “Compensation” shall have the same meaning as given under the
Guess?, Inc. 401(k) Plan and Trust or such other definition as may be determined
by the Committee, provided, however, that amounts deferred by eligible employees
pursuant to the terms of the Guess?, Inc. Nonqualified Deferred Compensation
Plan shall also be included as “Compensation” for all purposes hereunder.

 

(h)           “Corporation” shall mean Guess?, Inc., a Delaware corporation

 

(i)            “Designated Subsidiary” shall mean any Subsidiary which has been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

 

(j)            “Employee” shall mean any individual who is an Employee of the
Company for tax purposes and whose customary employment with the Company is at
least twenty (20) hours per week and more than five (5) months in any calendar
year.  For purposes of the Plan, the employment relationship shall be treated as
continuing intact while the individual is on sick leave or other leave of
absence approved by the Company.  Where the period of leave exceeds ninety (90)
days and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship shall be deemed to have
terminated on the ninety-first (91st) day of such leave.

 

--------------------------------------------------------------------------------


 

(k)           “Enrollment Date” shall mean the first day of each Offering
Period.

 

(l)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(m)          “Exercise Date” shall mean the last day of each Offering Period.

 

(n)           “Fair Market Value” shall mean, on any given date, the value of
Common Stock determined as follows:

 

(i)            if the Common Stock is listed or admitted to trade on a national
securities exchange, the closing price of the shares of Common Stock on the
Composite Tape, as published in the Western Edition of The Wall Street Journal,
of the principal national securities exchange on which the Common Stock is so
listed or admitted to trade, on such date;

 

(ii)           if the Common Stock is not listed or admitted to trade on a
national securities exchange, the last price for the Common Stock on such date,
as furnished by the National Association of Securities Dealers, Inc. (“NASD”)
through the NASDAQ National Market Reporting System or a similar organization if
the NASD is no longer reporting such information;

 

(iii)          if the Common Stock is not listed or admitted to trade on a
national securities exchange and is not reported on the National Market
Reporting System, the mean between the bid and asked price for the Common Stock
on such date, as furnished by the NASD or a similar organization; or

 

(iv)          if the Common Stock is not listed or admitted to trade on a
national securities exchange, is not reported on the National Market Reporting
System and if bid and asked prices for the stock are not furnished by the NASD
or a similar organization, the value as established by the Board at such time
for purposes of this Plan.

 

(o)           “Offering Period” shall mean a period of approximately three
(3) months, commencing on the last Monday of the second fiscal month of each
fiscal quarter of the Company and terminating on the penultimate Friday of the
second fiscal month of each immediately following fiscal quarter of the
Company.  The duration of Offering Periods may be changed pursuant to Section 4
of this Plan.

 

2

--------------------------------------------------------------------------------


 

(p)           “Plan” shall mean this 2002 Employee Stock Purchase Plan.

 

(q)           “Purchase Price” shall mean an amount equal to eighty-five percent
(85%) of the Fair Market Value of a share of Common Stock on the Enrollment Date
or on the Exercise Date, whichever is lower.

 

(r)            “Reserves” shall mean the number of shares of Common Stock
covered by each option under the Plan which have not yet been exercised and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but not yet placed under option.

 

(s)           “Rule 16b-3” means Rule 16b-3 as promulgated by the Commission
under Section 16 of the Exchange Act, as amended from time to time.

 

(t)            “Subsidiary” shall mean a corporation, domestic or foreign, of
which not less than fifty percent (50%) of the voting shares are held by the
Corporation or a Subsidiary, whether or not such corporation now exists or is
hereafter organized or acquired by the Corporation or a Subsidiary.

 

(u)           “Trading Day” shall mean a day on which national stock exchanges
and the Nasdaq System are open for trading.

 

3.             Eligibility.

 

(a)           Any Employee who shall be employed by the Company on a given
Enrollment Date shall be eligible to participate in the Plan for the
corresponding Offering Period.

 

(b)           Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) to the extent that,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company and/or hold outstanding options (granted
under this Plan or otherwise) to purchase such stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of the
capital stock of the Company or of any parent corporation (if any) or any
Subsidiary, or (ii) to the extent that his or her rights to purchase stock under
all employee stock purchase plans of the Company and its parent corporation (if
any) and its Subsidiaries qualified under Section 423 of the Code accrues at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000.00) worth of stock
(determined at the Fair Market Value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any time.

 

4.             Offering Periods.  The Plan shall be implemented by consecutive
Offering Periods with a new Offering Period commencing on the last Monday of the
second fiscal month of each fiscal quarter of the Company and terminating on the
penultimate Friday of the second fiscal month of each immediately following
fiscal quarter of the Company, or on such other date as the Board shall
determine, and continuing thereafter until terminated in accordance with
Section 20 hereof.  The Board shall have the power to change the duration of the
Offering Periods (not to exceed 27 months), including the commencement dates
thereof, with respect to future offerings without stockholder approval if such
change is announced at least five (5) days prior to the beginning of the first
Offering Period to be affected thereunder.

 

3

--------------------------------------------------------------------------------


 

5.             Participation.

 

(a)           An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
of Exhibit A to this Plan.  Such subscription agreement must be filed with the
Company at least five (5) business days prior to the applicable Enrollment Date
(or such other date as the Committee may designate).

 

(b)           Payroll deductions for a participant shall commence on the first
payroll following the Enrollment Date and shall end on the last payroll in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10 hereof.

 

(c)           For purposes of this Plan, if a Designated Subsidiary ceases to be
a Subsidiary, each person employed by that Subsidiary will be deemed to have
terminated employment for purposes of this Plan and will no longer be an
Employee unless the person continues as an Employee in respect of another
Company entity.

 

6.             Payroll Deductions.

 

(a)           At the time a participant files his or her subscription agreement,
he or she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount not less than one percent (1%) and not in excess of
fifteen percent (15%) of the Employee’s Compensation during the Offering Period.

 

(b)           Subject to Section 6(a), all payroll deductions made for a
participant shall be credited to his or her account under the Plan and shall be
withheld in whole percentages.  A participant may not make any additional
payments into such account.

 

(c)           A participant may discontinue his or her participation in the Plan
as provided in Section 10 hereof.  A participant’s subscription agreement shall
remain in effect for successive Offering Periods unless terminated as provided
in Section 10 hereof or by filing a new subscription agreement with the Company
at least five (5) business days prior to the Enrollment Date of the immediately
following Offering Period (or such other date as the Committee may designate).

 

(d)           Notwithstanding the foregoing, to the extent necessary to comply
with Section 7 hereof or Section 423(b)(8) of the Code and Section 3(b) hereof,
a participant’s payroll deductions may be decreased to zero percent (0%) at any
time during an Offering Period.  Payroll deductions shall recommence at the rate
provided in such participant’s subscription agreement at the beginning of the
first Offering Period which is scheduled to end in the following calendar year,
unless terminated by the participant as provided in Section 10 hereof.

 

4

--------------------------------------------------------------------------------


 

(e)           At the time the option is exercised, in whole or in part, or at
the time some or all of the Company’s Common Stock issued under the Plan is
disposed of, the participant must make adequate provision for the Company’s
federal, state, or other tax withholding obligations, if any, which arise upon
the exercise of the option or the disposition of the Common Stock.  At any time,
the Company may, but shall not be obligated to, withhold from the participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by the Employee.  Notwithstanding anything herein to the contrary,
with respect to any withholding obligation that may arise upon the exercise of
an option, the Company may, but shall not be obligated to, deduct from a
participant’s account balance as of an Exercise Date, before the exercise of the
participant’s option is given effect, the amount which the Company reasonably
determines to be required to withhold with respect to such exercise.  In such
event, the maximum number of whole shares subject to the option (subject to the
other limits set forth in the Plan) shall be purchased at the Purchase Price
with the balance of the participant’s account (after reduction for the tax
withholding amount).

 

7.             Grant of Option.  On the Enrollment Date of each Offering Period,
each eligible Employee participating in such Offering Period shall be granted an
option to purchase on the Exercise Date of such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such Employee’s payroll deductions accumulated
prior to such Exercise Date and retained in the Participant’s account as of the
Exercise Date by the applicable Purchase Price; provided that, in no event,
shall an Employee be permitted to purchase during each Offering Period more than
200,000 shares (subject to any adjustment pursuant to Section 19), and provided
further that such purchase shall be subject to the limitations set forth in
Section 3(b) and 13 hereof.  Exercise of the option shall occur as provided in
Section 8 hereof, unless the participant has withdrawn pursuant to Section 10
hereof.  The Option shall expire on the last day of the Offering Period.

 

8.             Exercise of Option.  Unless a participant withdraws from the Plan
as provided in Section 10 hereof, his or her option for the purchase of shares
shall be exercised automatically on the Exercise Date, and the maximum number of
full shares subject to the option shall be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account.  No fractional shares shall be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share shall be retained in the participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10 hereof.  Any other monies left over in a participant’s account after
the Exercise Date shall be returned to the participant unless the participant
requests such funds to be rolled over to the next offering period.  During a
participant’s lifetime, a participant’s option to purchase shares hereunder is
exercisable only by him or her.

 

9.             Delivery.  As promptly as practicable after each Exercise Date on
which a purchase of shares occurs, the Company shall, in its discretion, either:
(a) arrange the delivery to the participant or to a record keeping service of a
certificate, as appropriate, or (b) issue shares in book entry form to the
participant or his or her designated broker, registered in the name of such
participant or broker, in each case, representing the shares purchased upon
exercise of his or her option.

 

5

--------------------------------------------------------------------------------


 

10.           Withdrawal.

 

(a)           A participant may withdraw all but not less than all the payroll
deductions credited to his or her account during an Offering Period and not yet
used to exercise his or her option under the Plan at any time by giving written
notice to the Company in the form of Exhibit B to this Plan.  A withdrawal
election pursuant to this Section 10(a) with respect to an Offering Period shall
be effective if it is received by the Company no later than two (2) business
days prior to the Exercise Date of that Offering Period.  All of the
participant’s payroll deductions credited to his or her account shall be paid to
such participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period.  If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant delivers to the Company a new subscription
agreement.  A participant may also withdraw from participation in a succeeding
Offering Period by giving written notice to the Company in the form of
Exhibit B, provided that the notice of withdrawal is received by the Company no
later than one (1) business day prior to the Enrollment Date of the succeeding
Offering Period (or such other date as the Committee may designate).

 

(b)           A participant’s withdrawal from an Offering Period shall not have
any effect upon his or her eligibility to participate in any similar plan which
may hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

11.           Termination of Employment.  Upon a participant’s ceasing to be an
Employee for any reason, he or she shall be deemed to have elected to exercise
his or her option at the next Exercise Date unless the participant gives notice
to the Company at least two (2) business days prior to the applicable Exercise
Date (or such other date as the Committee may designate) in the form of
Exhibit C to this Plan.  Upon the participant’s timely filing of such notice,
the participant shall be withdrawn from the Plan and the payroll deductions
credited to such participant’s account during the Offering Period but not yet
used to exercise the option shall be returned to such participant or, in the
case of his or her death, to the person or persons entitled thereto under
Section 15 hereof, and such participant’s option shall be automatically
terminated.  The preceding sentence notwithstanding, a participant who receives
payment in lieu of notice of termination of employment shall be treated as
continuing to be an Employee for the participant’s customary number of hours per
week of employment during the period in which the participant is subject to such
payment in lieu of notice.

 

12.           Interest.  No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

6

--------------------------------------------------------------------------------


 

13.           Stock.

 

(a)           The maximum number of shares of the Common Stock which shall be
made available for sale under the Plan shall be four million (4,000,000)
shares(1), subject to adjustment upon changes in capitalization of the Company
as provided in Section 19 hereof.  If, on a given Exercise Date, the number of
shares with respect to which options are to be exercised exceeds the number of
shares then available under the Plan, the Company shall make a pro rata
allocation of the shares remaining available for purchase in as uniform a manner
as shall be practicable and as it shall determine to be equitable.

 

(b)           The participant shall have no interest or voting right in shares
covered by his option until such option has been exercised.

 

(c)           Shares to be delivered to a participant under the Plan shall be
registered in the name of the participant (or the participant and his or her
spouse) or his or her designated broker.

 

14.                                 Administration.

 

(a)           The Board shall appoint the Committee, which shall be composed of
not less than two members of the Board.  Each member of the Committee, in
respect of any transaction at a time when an affected participant may be subject
to Section 16 of the Exchange Act, shall be a “non-employee director” within the
meaning of Rule 16b-3.  The Board may, at any time, increase or decrease the
number of members of the Committee, may remove from membership on the Committee
all or any portion of its members, and may appoint such person or persons as it
desires to fill any vacancy existing on the Committee, whether caused by
removal, resignation, or otherwise.  The Board may also, at any time, assume or
change the administration of this Plan.

 

(b)           The Committee shall supervise and administer this Plan and shall
have full power and discretion to adopt, amend and rescind any rules deemed
desirable and appropriate for the administration of this Plan and not
inconsistent with the terms of this Plan, and to make all other determinations
necessary or advisable for the administration of this Plan.  The Committee shall
act by majority vote or by unanimous written consent.  No member of the
Committee shall be entitled to act on or decide any matter relating solely to
himself or herself or solely to any of his or her rights or benefits under this
Plan.  The Committee shall have full power and discretionary authority to
construe and interpret the terms and conditions of this Plan, which construction
or interpretation shall be final and binding on all parties including the
Company, participants and beneficiaries.  The Committee may delegate ministerial
non-discretionary functions to third parties, including individuals who are
officers or employees of the Company.

 

--------------------------------------------------------------------------------

(1) The maximum number of shares available under this Plan consists of the
2,000,000 shares of Common Stock that were initially approved for issuance under
the Plan upon its original adoption by the Board on January 4, 2002 plus an
additional 2,000,000 shares of Common Stock as were necessary to reflect the
Company’s two-for-one stock split effected in the form of a 100% stock dividend
as approved by the Board on February 12, 2007 and distributed March 12, 2007.

 

7

--------------------------------------------------------------------------------


 

(c)           Subject only to compliance with the express provisions hereof, the
Board and Committee may act in their absolute discretion in matters within their
authority related to this Plan.  Any action taken by, or inaction of, the
Company, any Designated Subsidiary, the Board or the Committee relating or
pursuant to this Plan shall be within the absolute discretion of that entity or
body and will be conclusive and binding upon all persons.  In making any
determination or in taking or not taking any action under this Plan, the Board
or Committee, as the case may be, may obtain and may rely on the advice of
experts, including professional advisors to the Company.  No member of the Board
or Committee, or officer or agent of the Company, will be liable for any action,
omission or decision under the Plan taken, made or omitted in good faith.

 

15.           Designation of Beneficiary.

 

(a)           A participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to an Exercise Date
on which the option is exercised but prior to delivery to such participant of
such shares and cash.  In addition, a participant may file a written designation
of a beneficiary who is to receive any cash from the participant’s account under
the Plan in the event of such participant’s death prior to exercise of the
option.  If a participant is married and the designated beneficiary is not the
spouse, spousal consent shall be required for such designation to be effective.

 

(b)           Such designation of beneficiary may be changed by the participant
at any time by written notice.  In the event of the death of a participant and
in the absence of a beneficiary validly designated under the Plan who is living
at the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in it discretion, may deliver such shares and/or cash
to the spouse or to any one or more dependents or relatives of the participant,
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

16.           Transfer Restrictions.

 

(a)           Neither payroll deductions credited to a participant’s account nor
any rights with regard to the exercise of an option or to receive shares under
the Plan may be assigned, transferred, pledged or otherwise disposed of in any
way (other than by will, the laws of descent and distribution or as provided in
Section 15 hereof) by the participant.  Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds from an Offering
Period in accordance with Section 10 hereof.

 

(b)           Unless the Board or the Committee determines otherwise prior to
the start of any Offering Period, the shares of Common Stock purchased by a
participant on each Exercise Date that occurs after April 1, 2009 must be held
and not sold by the participant for a minimum period of six (6) months following
the applicable Exercise Date.  Accordingly, the participant shall not sell, make
any short sale of, loan, hypothecate, assign, transfer, pledge, grant any option
for the purchase of, or otherwise dispose or transfer for value or otherwise
agree to engage in any of the foregoing transactions with respect to any shares
purchased by the participant under the Plan until those shares have been held
for at least a six (6) month period measured from the applicable Exercise Date. 
(By way of example, shares purchased on an Exercise Date of June 26 may not be
sold or otherwise transferred by the participant until at least December 26 of
the same year.)  This transfer restriction shall hereafter be referred to as the
“Holding Period Requirement.”  Notwithstanding the foregoing, the Board or
Committee may at any time elect to reduce or waive the Holding Period
Requirement.

 

8

--------------------------------------------------------------------------------


 

(c)           A participant shall have, with respect to purchased shares that
are subject to the Holding Period Requirement, all of the rights of a
shareholder of the Corporation, including the right to vote the shares and the
right to receive any cash or other dividends with respect to the shares.  Any
new, substituted or additional securities which are, by reason of any stock
split, stock dividend, recapitalization, combination or reclassification of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, distributed
with respect to any purchased shares shall be subject to the same Holding Period
Requirement, if any, applicable to those shares.

 

(d)           In order to enforce the Holding Period Requirement, the
Corporation may impose stop-transfer instructions or take such other actions it
deems necessary or advisable with respect to the purchased shares until the end
of the applicable six (6) month period.

 

(e)           Upon a participant’s ceasing to be an Employee for any reason, any
shares held by such participant that are then subject to a Holding Period
Requirement or that are thereafter purchased pursuant to Section 11 hereof,
shall no longer be subject to the Holding Period Requirement.

 

17.           Use of Funds.  All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.

 

18.           Reports.  Individual accounts shall be maintained for each
participant in the Plan.  Statements of account shall be given to participating
Employees as soon as administratively practicable following each Exercise Date,
which statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

 

19.                                 Adjustments Upon Changes in Capitalization,
Dissolution, Liquidation, Merger or Asset Sale.

 

(a)           Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the Reserves, the maximum number of shares each
participant may purchase per Offering Period (pursuant to Section 7), as well as
the price per share and the number of shares of Common Stock covered by each
option under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustments shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive. 
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an option.

 

9

--------------------------------------------------------------------------------


 

(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Offering Period then in progress
shall be shortened by setting a new Exercise Date (the “New Exercise Date”), and
shall terminate immediately prior to the consummation of such proposed
dissolution or liquidation, unless provided otherwise by the Board.  The new
Board shall notify each participant in writing, at least ten (10) business days
prior to the New Exercise Date, that the Exercise Date for the participant’s
option has been changed to the New Exercise Date and that that participant’s
option shall be exercised automatically on the New Exercise Date, unless prior
to such date the participant has withdrawn from the Offering Period as provided
in Section 10 hereof.

 

(c)           Merger or Asset Sale.  In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation.  In the event that the successor
corporation refuses to assume or substitute for the option, the Offering Period
then in progress shall be shortened by setting a New Exercise Date and shall end
on the New Exercise Date.  The New Exercise Date shall be before the date of the
Company’s proposed sale or merger.  The Board shall notify each participant in
writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the participant’s option has been changed to the New
Exercise Date and that the participant’s option shall be exercised automatically
on the New Exercise Date, unless prior to such date the participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

 

20.           Amendment or Termination.

 

(a)           The Board may at any time and for any reason terminate, suspend or
amend the Plan.  Except as provided in Section 19 hereof, no such termination
can affect options previously granted, provided that an Offering Period may be
terminated by the Board of Directors on any Exercise Date if the Board
determines that the termination of the Plan is in the best interests of the
Company and its stockholders.  Except as provided in Section 19 hereof, no
amendment may make any change in any option theretofore granted which adversely
affects the rights of any participant.  To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or stock exchange rule), the Company shall obtain
stockholder approval in such a manner and to such a degree as required.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Without stockholder consent and without
regard to whether any participant rights may be considered to have been
“adversely affected,” the Board (or its committee) shall be entitled to change
the Offering Period, establish the exchange ratio applicable to amounts withheld
in a currency other than U.S. dollars, permit payroll withholding in excess of
the amount designated by a participant in order to adjust for delays or mistakes
in the Company’s processing of properly completed withholding elections,
establish reasonable waiting and adjustment period and/or accounting and
crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with amounts withheld from
the participant’s Compensation, and establish such other limitations or
procedures as the Board (or its committee) determines in its sole discretion
advisable which are consistent with the Plan.

 

21.                                 Notices.  All notices or other
communications by a participant to the Company under or in connection with the
Plan shall be deemed to have been duly given when received in the form specified
by the Company at the location, or by the person, designated by the Company for
the receipt thereof.

 

22.                                 Conditions Upon Issuance of Shares.  Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23.                                 Term of Plan.

 

(a)                                  The Plan shall become effective upon its
adoption by the Board.  No new Offering Periods shall commence on after the day
before the tenth (10th) anniversary of the effective date of the Plan and the
Plan shall terminate as of the Exercise Date on or immediately following such
date unless sooner terminated under Section 20 hereof.

 

(b)                                 Notwithstanding anything else contained
herein to the contrary, the effectiveness of the Plan is subject to the approval
of this Plan by the stockholders of the Company within twelve (12) months after
the effective date of the Plan.

 

11

--------------------------------------------------------------------------------


 

24.                                 Employees’ Rights.

 

(a)                                  Nothing in this Plan (or in any other
documents related to this Plan) will confer upon any Employee or participant any
right to continue in the employ or other service of the Company, constitute any
contract or agreement of employment or other service or effect an employee’s
status as an employee at will, nor shall interfere in any way with the right of
the Company to change such person’s compensation or other benefits or to
terminate his or her employment or other service with or without cause.  Nothing
contained in this Section 24(a), however, is intended to adversely affect any
express independent right of any such person under a separate employment or
service contract other than a subscription agreement.

 

(b)                                 No participant or other person will have any
right, title or interest in any fund or in any specific asset (including shares)
of the Company by reason of any option hereunder.  Neither the provisions of
this Plan (or of any related documents), nor the creation or adoption of this
Plan, nor any action taken pursuant to the provisions of this Plan will create,
or be construed to create, a trust of any kind or a fiduciary relationship
between the Company and any participant or other person.  To the extent that a
participant or other person acquires a right to receive payment pursuant to this
Plan, such right will be no greater than the right of any unsecured general
creditor of the Corporation.  No special or separate reserve, fund or deposit
will be made to assure any such payment.

 

(c)                                  A participant will not be entitled to any
privilege of stock ownership as to any shares not actually delivered to the
participant pursuant to Section 9.  No adjustment will be made for dividends or
other rights as a stockholder for which a record date is prior to such date of
delivery.

 

25.                                 Miscellaneous.

 

(a)                                  This Plan, the options, and related
documents shall be governed by, and construed in accordance with, the laws of
the State of Delaware.  If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

 

(b)                                 Captions and headings are given to the
sections of this Plan solely as a convenience to facilitate reference.  Such
captions and headings shall not be deemed in any way material or relevant to the
construction of interpretation of this Plan or any provision hereof.

 

(c)                                  The adoption of this Plan shall not affect
any other Company compensation or incentive plans in effect.  Nothing in this
Plan will limit or be deemed to limit the authority of the Board or Committee
(i) to establish any other forms of incentives or compensation for employees of
the Company (with or without reference to the Common Stock), or (ii) to grant or
assume options (outside the scope of and in addition to those contemplated by
this Plan) in connection with any proper corporate purpose; to the extent
consistent with any other plan or authority.

 

(d)                                 Benefits received by a participant under an
option granted pursuant to this Plan shall not be deemed a part of the
participant’s compensation for purposes of the determination of benefits under
any other employee welfare or benefit plans or arrangements, if any, provided by
the Company, except where the Committee or the Board expressly otherwise
provides or authorizes in writing.

 

12

--------------------------------------------------------------------------------


 

26.                                 Notice of Sale.  Any person who has acquired
shares under this Plan shall give prompt written notice to the Company of the
sale or other transfer of the shares if such sale or transfer occurs (i) within
the two (2) year period after the Enrollment Date (date the option is granted)
of the Offering Period with respect to which such shares were acquired or
(ii) within the twelve (12) month period after the Exercise Date of the Offering
Period with respect to with such shares were acquired.

 

******

 


ADOPTION

Adopted by the Board of Directors on January 4, 2002

Approved by the stockholders on May 13, 2002

First Amendment Approved by the Board of Directors on December 17, 2002

Amended and Restated by the Board of Directors Effective March 4, 2009

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Subscription Agreement

 

--------------------------------------------------------------------------------


 

GUESS?, INC.

 


EMPLOYEE STOCK PURCHASE PLAN

 


SUBSCRIPTION AGREEMENT

 

THIS FORM MUST BE RECEIVED IN THE LEGAL DEPARTMENT ON OR BEFORE THE DEADLINE!

 

SEE ESPP CALENDAR FOR DEADLINES.

 

You can send this form by interoffice mail to the Legal Department (ESPP) or by
fax to (213) 765-0911.

 

1.  Type of Subscription

 

o   Original Application OR Re-Enrollment
o   Change in Payroll Deduction Rate
o   Change in Beneficiary(ies)

 

 

 

2.  Name

 

 

 

 

 

3.  Employee ID Number

 

 

 

 

 

4.  Home Address

 

 

 

 

 

5.  Phone Number

 

 

 

 

 

6.  E-Mail Address

Please make sure to include your e-mail address. Confirmations of receipt of
this form and other communications regarding the Plan will be sent by e-mail
only!

 

 

 

 

 

7.  Contribution Amount

Enter a percentage of your compensation per paycheck (min. 1%; max 15%).

 

                                                                                           %

 

 

 

8.  Beneficiary Name, Relationship and Address

In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due to me under the Plan:

 

 

 

 

 

9.  *Spouse’s Signature (if beneficiary is other)

I hereby consent to the designation made by my spouse to have any amounts
available and/or payable under the Plan in the event of his or her death paid to
the persons listed on this form in the

 

 

manner and circumstances described in this form.

 

(Signature of Spouse)

 

 

 

10.  Date

 

 

 

 

 

11.  Signature

I have received a prospectus for the Employee Stock Purchase Plan and I have
read and agree to all of the “Employee Stock Purchase Plan Terms and Conditions”
on the reverse including

 

 

any terms and conditions in the Plan or any prospectus.

 

(Signature)

 

--------------------------------------------------------------------------------

*All items are REQUIRED except for Item 8.  For Item 9, if you are married and
you name someone other than your spouse as your beneficiary, your spouse must
consent to such designation by signing the Subscription Agreement in the space
indicated above.

 

Enrollment Form

 

1

--------------------------------------------------------------------------------


 

Employee Stock Purchase Plan Terms and Conditions

 

1.                                       I hereby elect to participate in the
GUESS?, INC. Employee Stock Purchase Plan (the “Plan”) for the next Offering
Period, and subscribe to purchase shares of the Company’s Common Stock in
accordance with this Subscription Agreement and the Plan.

 

2.                                       I elect to have contributions in the
amount of the percentage indicated on this Subscription Agreement (per pay
check) of my Compensation, as defined in the Plan, applied to this purchase.  I
understand that this amount must not be less than 1% and not more than 15% of my
Compensation during the Offering Period.  (Please note that no fractional
percentages are permitted).

 

3.                                       I hereby authorize payroll deductions
from each paycheck during the Offering Period at the rate stated in Item 7 of
this Subscription Agreement.  I understand that all payroll deductions made by
me shall be credited to my account under the Plan and that I may not make any
additional payments into such account.  I understand that all payments made by
me shall be accumulated for the purchase of shares of Common Stock at the
applicable purchase price determined in accordance with the Plan.  I further
understand that, except as otherwise set forth in the Plan, shares will be
purchased for me automatically on the Exercise Date of each Offering Period
unless I otherwise withdraw from the Plan by giving written notice to the
Company’s Legal Department no later than two (2) business days before an
Exercise Date for such purpose.  I understand that I will not receive any
interest on my accumulated contributions.

 

4.                                       I acknowledge that, unless I
discontinue my participation in the Plan by filing a notice of withdrawal with
the Company as provided in Section 10 of the Plan, my election will continue to
be effective for each successive Offering Period.  I understand that I may
withdraw my participation in the Plan at any time prior to an Exercise Date by
giving written notice to the Company’s Legal Department no later than two
(2) business days before such Exercise Date for such purposes.  I also
understand that I may not increase or decrease the rate of my contributions
during any Offering Period; however, I may change the rate of contributions for
future Offering Periods by filing a new Subscription Agreement with the
Company’s Legal Department no later than five (5) business days prior to the
next Offering Period, and any such change will be effective as of the Enrollment
Date of the next Offering Period.

 

5.                                       I have received a copy of the Company’s
most recent Prospectus for the Plan and a copy of the complete “Guess?, Inc.
2002 Employee Stock Purchase Plan.”  I understand that my participation in the
Plan is in all respects subject to the terms of the Plan.

 

6.                                       I understand that all Shares purchased
for me under the Plan will be deposited into an account established by me at a
brokerage chosen by the Company.  I understand that if I wish to receive a
physical share certificate or sell my shares, I may be required to pay a fee to
the brokerage.

 

7.                                       I understand that I will not be
permitted to sell or otherwise dispose of any shares acquired by me pursuant to
the Plan until I have held such shares for a period of six (6) months following
the applicable Exercise Date.

 

8.                                       I understand that if I dispose of any
shares acquired by me pursuant to the Plan (i) within two (2) years after the
Enrollment Date (the first day of the Offering Period with respect to which I
purchased such shares) or (ii) within one (1) year after the Exercise Date of
the Offering Period with respect to which I acquired such shares, I will be
treated for federal income tax purposes as having received ordinary compensation
income at the time of such disposition in an amount equal to the excess of the
fair market value of the shares on the Exercise Date over the price which I paid
for the shares, regardless of whether I disposed of the shares at a price less
than their fair market value at the Exercise Date.  The remainder of the gain or
loss, if any, recognized on such disposition will be treated as capital gain or
loss.  I hereby agree to notify the Company in writing within 30 days after the
date of any such disposition, and I will make adequate provision for federal,
state or other tax withholding obligations, if any, which arise upon the
disposition of the Common Stock.  The Company may, but will not be obligated to,
withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by me.

 

9.                                       If I dispose of such shares at any time
after expiration of the 2-year and 1-year holding periods, I understand that I
will be treated for federal income tax purposes as having received compensation
income only to the extent of an amount equal to the lesser of (1) the excess of
the fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares under the option, or (2) the amount
by which the fair market value of the shares on the Enrollment Date exceeded the
purchase price that I paid for the shares (calculated as though the option was
exercised on the Enrollment Date of the Offering Period).  The remainder of the
gain or loss, if any, recognized on such disposition will be treated as capital
gain or loss.  I understand that this tax summary is only a summary, is not a
complete description of the tax consequences relating to the disposition of
shares that may be acquired under the Plan and is subject to change.  I further
understand that I should consult a tax advisor concerning the tax implications
of the purchase and sale of stock under the Plan.

 

10.                                 I hereby agree to be bound by the terms of
the Plan.  The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Plan.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Notice of Withdrawal

 

--------------------------------------------------------------------------------


 

GUESS?, INC.

 


EMPLOYEE STOCK PURCHASE PLAN

 


NOTICE OF WITHDRAWAL

 

THIS FORM MUST BE RECEIVED IN THE LEGAL DEPARTMENT ON OR BEFORE THE DEADLINE!

 

SEE ESPP CALENDAR FOR DEADLINES.

 

You can send this form by interoffice mail to the Legal Department (ESPP) or by
fax to (213) 765-0911.

 

1.  Type of Withdrawal (Select One)

If you select “Current Offering Period” you will receive a refund of any
contributions (without interest) and no stock will be purchased for you at the
next purchase date. If you select “Next Offering Period” your current
contributions will be used to purchase stock at the next purchase date, but you
will be withdrawn for the next offering period

 

o   Current Offering Period

o   Next Offering Period

 

 

 

2.  Name

 

 

 

 

 

3.  Employee ID Number

 

 

 

 

 

4.  E-Mail Address

 

 

 

 

 

5.  Home Address

 

 

 

 

 

6.  Home Telephone

 

 

 

 

 

7.  Date

 

 

 

 

 

8.  Signature

I have read and agree to all of the “Terms and Conditions of Withdrawal” below
including any terms and conditions in the

 

 

Plan or any prospectus.

 

(Signature)

 

All items are REQUIRED.

 

Terms and Conditions of Withdrawal

 

I hereby elect to withdraw my participation in the Guess?, Inc. Employee Stock
Purchase Plan (the “Plan”) for the Offering Period selected above.

 

This withdrawal covers all contributions credited to my account and is effective
upon the Company’s receipt of this Notice of Withdrawal.

 

I understand that, in order for this Notice of Withdrawal to be effective for
the current Offering Period, I must submit this form to the Company’s Legal
Department no later than two (2) business days before the Exercise Date of the
current Offering Period.  I understand that a Notice of Withdrawal form
submitted after the second (2nd) business day before the end of the Offering
Period but before the end of the Offering Period will be null and void unless I
have selected “Next Offering Period” above.

 

I understand that all contributions credited to my account will be paid to me
within ten (10) business days of receipt by the Company of this Notice of
Withdrawal and that my option for the applicable Offering Period will
automatically terminate, and that no further contributions for the purchase of
shares can be made by me during the applicable Offering Period.

 

I understand and agree that I will be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new completed and signed
Subscription Agreement.

 

Withdrawal Form – 9/1/08

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Notice of Withdrawal Upon Termination of Employment

 

--------------------------------------------------------------------------------


 

GUESS?, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 


NOTICE OF WITHDRAWAL UPON TERMINATION OF EMPLOYMENT

 

THIS FORM MUST BE RECEIVED IN THE LEGAL DEPARTMENT ON OR BEFORE THE DEADLINE!

 

SEE ESPP CALENDAR FOR DEADLINES.

 

You can send this form by interoffice mail to the Legal Department (ESPP) or by
fax to (213) 765-0911.

 

1.  Name

 

 

 

 

 

2.  Employee ID Number

 

 

 

 

 

3.  E-Mail Address

 

 

 

 

 

4.  Home Address

 

 

 

 

 

5.  Home Telephone

 

 

 

 

 

6.  Date

 

 

 

 

 

7.  Signature

I have read and agree to all of the “Terms and Conditions of Withdrawal” below
including any terms and conditions in the

 

 

Plan or any prospectus.

 

(Signature)

 

All items are REQUIRED.

 

Terms and Conditions of Withdrawal

 

I hereby elect to withdraw my participation in the Guess?, Inc. Employee Stock
Purchase Plan (the “Plan”) for the current Offering Period.

 

This withdrawal covers all contributions credited to my account as of the date
of my termination of employment with the Company and is effective when received
by the Company.

 

I understand that if I do not submit this form to the Company’s Legal Department
at least two (2) business days prior to the Exercise Date of the current
Offering Period, any contributions I have made during the current Offering
Period through and including my last date of employment with the Company will be
used to purchase stock upon the Exercise Date of the current Offering Period in
accordance with the Plan.  By submitting this form to the Company, I am electing
to withdraw from the Plan and receive a refund of my contributions.

 

I understand that all contributions credited to my account will be paid to me
within ten (10) business days of receipt by the Company of this Notice of
Withdrawal Upon Termination of Employment and that my option for the current
Offering Period will automatically terminate, and that no further contributions
for the purchase of shares can be made by me during the Offering Period.

 

I further understand and agree that I shall no longer be eligible to participate
in succeeding Offering Periods as a result of my termination of employment with
the Company and its Designated Subsidiaries.

 

Termination Withdrawal Form

 

1

--------------------------------------------------------------------------------